DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 7/21/21 is made.  	Claims 1-10 are currently under examination.
	Claims 11-20 were previously withdrawn from consideration for being drawn to a non-elected invention.
	The amendments to the claims have obviated the former 112 first and second paragraph rejections and the 35 USC 102(a)(1) rejection under De Cotiis et al.
	Applicants renewed Petition under 37 CFR 1.84(a)(2) to accept color photographs and color drawings was granted on 5/27/21 granted.
	The following rejections were necessitated by the amendments to the claims:
	Claim Objections
1.	Claims 1-7 and 10 are objected to because of the following informalities:  the amendments to the claims are ineligible since the font is so faint it is hard to read the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claim reads on a product of nature.  Applicants have amended claim 1 to recite that the antigen “comprises a sequence that has at least 90% identity to SEQ ID NO: 5 and contains at least one substitution modification to SEQ ID NO: 5”.  Applicants argue that since the marked difference from the naturally-occurring surface protein.  There is not a specific, changed mutation that changes the function of the claimed protein recited in the instant claim. The claimed protein would inherently produce the antibodies recited in the instant claims. It is commonly recognized that many evolutionary changes of amino acid sequence in proteins are conservative: a substitution, i.e., modification, of one amino acid residue for another has a far greater chance of being accepted if the two residues are similar in properties.  See French et al (Journal of Molecular Evolution volume 19, pages171–175 (1983)).
	Appropriate clarification and/or correction is required.
	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 8, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagel et al. (Mol. Biochem. Parasitol. 29, 261-273, 1988). 
The alpha- and beta-tubulins of Toxoplasma gondii are encoded by single copy genes containing multiple introns. Teaches an alpha-tubulin 1 with 94.8% sequence identity to Applicant’s SEQ ID NO: 5 and contains 15 conservative substitution modifications. Given that the protein of Nagel is at least 90% identical to SEQ ID NO: 5 and contains at least one substitution, it would inherently possess the same biological and immunological functions.  The term “vaccine” is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See SCORE/Supplemental content tab (Uniprot first entry) which shows the sequence alignment with Nagel et al as set forth below:

    PNG
    media_image1.png
    688
    732
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 /are rejected under 35 U.S.C. 103 as being unpatentable over 
Holloway et al (Mol. Microbiol. 1989. 3: 1501-1510) and Wood (Guide to Molecular Cloning Techniques. Vol. 152. 1987. Section IX. Chapter 49, pages 443-457) in view of French et al (Journal of Molecular Evolution volume 19, pages171–175 (1983)).
	Holloway teaches that FBP3 (alpha-tubulin 1) from P.falciparum (the elected invention) was known in the prior art.  Holloway et al teaches the isolation and sequence of the alpha tubulin-1 gene from P.falciparum.  They teach that the predicted amino acid sequence is 100% identical to Applicant’s SEQ ID NO: 5. Holloway teaches isolation of alpha-tubulin genes from the human malaria parasite P.falciparum.  The reference teaches that tubulin is the major constituent of microtubules. It binds two moles of GTP, one at an exchangeable site on the beta chain and one at a non-exchangeable site on the alpha chain.  The term “vaccine” is an intended use only.  One of ordinary skill in the art would be motivated to produce the protein predicted from the isolated alpha tubulin-1 gene from P.falciparum for research, diagnostic and immunological reasons.
Although the amino acid sequence represented in the computer database is a constructive reduction to practice, Holloway et al do not actually teach a “substantially purified” polypeptide/fragment as now claimed.
	Wood discloses techniques for gene cloning based on long oligonucleotide probes.  It is disclosed that the most commonly used technique for gene cloning has been to utilize oligonucleotide probes based on protein sequence data (page 443, first paragraph).  This technique requires at least a portion of the amino acid sequence to be determined so that one can use it to infer the corresponding DNA (page 443, first 
	A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the antigen taught by Holloway et al is identical to the antigen in the vaccine instantly claimed, it would inherently possess the ability to induce the production, in a subject, of an agent that blocks the interaction between a mid-gut peritrophic matrix protein (PM) of 
	Holloway differs in that although their P.falciparum alpha tubulin protein is at least 90% and 95% identical to SEQ ID NO: 5, it does not recite a substitution modification from Applicants’ claimed SEQ ID NO: 5.  French et al teach that it is commonly recognized that many evolutionary changes of amino acid sequence in proteins are conservative: a substitution, i.e., modification, of one amino acid residue for another has a far greater chance of being accepted if the two residues are similar in properties.  The instant claims do not recite a specific substitution that renders the naturally-occurring protein functionally different from that which was known in the prior art.  Accordingly, as French teaches, a conservative substitution would have been an obvious modification as it does not change the known functional properties.
.  

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Prior art made of record, not presently relied upon:
Neafsey et al "The Genome Sequence of Plasmodium falciparum Tanzania (2000708).";
ACCESSION NO.   A0A024W8V0;
DT   09-JUL-2014, integrated into UniProtKB/TrEMBL.
DT   09-JUL-2014, sequence version 1.
RL   Submitted (FEB-2013) to the EMBL/GenBank/DDBJ databases.
Teaches an alpha-tubulin 1 with 100% sequence identity to Applicant’s SEQ ID NO: 5.

Gardner et al Nature 419:498-511(2002).  "Genome sequence of the human malaria parasite Plasmodium falciparum.";
Teaches an alpha-tubulin 1 with 100% sequence identity to Applicant’s SEQ ID NO: 5.

Watt et al Publication No. US20070031832A1; US Patent No. 7803765
TITLE OF INVENTION: Methods of constructing biodiverse gene fragment expression libraries and biological modulators isolated therefrom. Teaches an alpha-tubulin 1 with 100% sequence identity to Applicant’s SEQ ID NO: 5.

Nagel et al. Mol. Biochem. Parasitol. 29, 261-273, 1988 The alpha- and beta-tubulins of Toxoplasma gondii are encoded by single copy genes containing multiple introns. Teaches an alpha-tubulin 1 with 94.8% sequence identity to Applicant’s SEQ ID NO: 5.

Niu et al (Journal of Biological Chemistry (2017), 292(28), 11960-11969).
                        
	FREP1 in mosquito midguts facilitates Plasmodium falciparum parasite transmission.  The fibrinogen-like (FBG) domain of FREP1 is highly conserved (>90% identical) among Anopheles species from different continents, suggesting that anti-FBG antibodies may block malaria transmission to all anopheline mosquitoes.  Using std. membrane-feeding assays, anti-FREP1 polyclonal antibodies significantlyblocked transmission of Plasmodium berghei and Plasmodium vivax to Anopheles gambiae and Anopheles dirus, resp.  Furthermore, in vivo studies of mice immunized with FBG achieved >75% blocking efficacy of P. berghei to A. gambiae without triggering immunopathol.  Anti-FBG serum also reduced >81% of P. falciparum 

NOTE:^^^FREP-1 is not a parasite antigen.  It is a protein from the mosquito.



Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/2/21